Citation Nr: 0005141	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-01 906	)	DATE
	)                                
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease and atherosclerotic vascular disease due to 
smoking.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1943.


The issue currently before the Board of Veterans' Appeals 
(Board) arises from an October 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Winston-Salem, North Carolina.


FINDING OF FACT

No competent medical evidence links either the veteran's 
chronic obstructive pulmonary disease (COPD) or 
atherosclerotic vascular disease to the use of tobacco in 
service or to nicotine dependency developed in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for chronic 
obstructive pulmonary disease and atherosclerotic vascular 
disease due to smoking is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran believes, in essence, that he currently has 
chronic obstructive pulmonary disease (COPD) and 
atherosclerotic vascular disease as a result of his smoking 
in service and, in addition, as a consequence of his 
subsequent nicotine dependence/addiction which resulted 
therefrom.

The threshold question for the Board, however, is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski 1 Vet 
App. 78, 81 (1990).  Service 

connection may be granted for disability incurred in or 
aggravated during active duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  In the absence of evidence 
of a well-grounded claim, there is no duty to assist the 
appellant in developing the facts pertinent to his claim, and 
the claim must be denied.  See Epps v. Gober, 126 F.3d 1464, 
1467-68 (1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a) 
(West 1991).  Grottveit, supra.  If no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Id.

Review of the service medical records makes no mention of 
either COPD or atherosclerotic vascular disease.  One 
treatment record, which is undated, shows that the veteran 
complained of nausea and nervousness.  It was also noted that 
he claimed to use tobacco, smoking 1/2 pack of cigarettes 
daily.  

As shown on a VA Form 21-4138, Statement in Support of Claim, 
received by VA in August 1993, the veteran sought service 
connection based on the use of tobacco while in service.  He 
noted that he never smoked prior to service but that he was 
both given cigarettes and encouraged to smoke them during his 
service period.  He added that, as a result, he had become 
dependent upon nicotine.  The veteran, as shown as part of a 
VA Form 21-4138, dated in September 1997, indicated that 
prior to his service entrance he "puffed on...cigarettes now 
and then."  


Review of postservice private medical records includes 
admission and discharge summaries dated in April 1988 from 
Wilkes General Hospital, located in North Wilkesboro, North 
Carolina.  The admission summary noted a history of severe 
chronic obstructive pulmonary disease with reactive airway 
changes documented in 1978.  The summary also noted that the 
veteran gave a history of smoking abuse with two packs smoked 
per day between 1950 and 1980.  Both summaries included 
diagnoses of COPD and atherosclerotic vascular disease.  It 
is also noted that the veteran was treated at that time by 
Dr. Andrews.  

A letter, dated in August 1993, is shown to have been 
submitted to VA from Dr. Andrews in September 1993.  He 
indicated that the veteran had been regularly followed as a 
patient at Mountain View Medical Center for the past several 
years.  The physician noted that the veteran had a number of 
defined vascular and pulmonary health problems that had a 
strong correlation with tobacco dependence disorder with 
cigarette abuse and nicotine intake.  The physician noted 
that the veteran had related that his cigarette abuse was 
apparently initiated while in the service, as he was given 
free cigarettes and encouraged to smoke.  The physician 
additionally reported that the veteran was troubled by severe 
COPD with reactive airway changes and extensive diffuse 
vascular atherosclerotic disease, both of which had 
significant correlations with smoking use and, in addition, 
had caused the veteran a fair amount of functional 
limitation, expensive medication needs, and certainly 
presented him with significant health hazards.  

Treatment records from Mountain View Medical Center dated in 
1995 and 1996 show that the veteran was treated for both 
respiratory and cardiovascular-related disorders.  Several 
records are noted to include COPD as a diagnosis.  Additional 
private medical records, dated in 1997 and showing treatment 
afforded the veteran at another private medical facility, 
indicate that the veteran was seen for arm and chest pain, 
and, in addition, that he was diagnosed with COPD.  


Review of the record also shows that various lay statements 
have been submitted in support of the veteran's claim.  Two 
letters, dated in August 1993 and submitted from long 
standing acquaintances of the veteran, state that the veteran 
did not smoke before entering the service.  Two additional 
statements, both dated in May 1997, are also of record.  One, 
submitted by a past neighbor of the veteran, indicates that 
the veteran did not smoke before service but began to smoke 
during his period of service in order to calm his nerves.  
The second letter, submitted by a granddaughter of the 
veteran, states that the veteran's pulmonary-related problems 
come directly from smoking.  She noted that she was a 
registered technologist with 13 years of hospital experience.  
She added that attempts by the veteran to stop smoking caused 
him to experience emotional disturbances that compromised his 
ability to have a normal social lifestyle.  She also noted 
that it had been confided to her that the veteran had his 
first cigarette and began his addiction to nicotine while 
serving in World War II.  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be 

granted if the disability is secondary to nicotine dependence 
which arose from a veteran's tobacco use during service.  The 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions:  
(1)  whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2)  
whether the veteran acquired a dependence on nicotine in 
service, and (3)  whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

With regard to the collateral allegation that the armed 
forces provided the veteran with cigarettes and in essence 
encouraged him to smoke, the veteran's assertions may or may 
not be correct, but such assertions, even if true, cannot 
serve to make the claim well grounded.  What is required is 
medical evidence of a connection between smoking in service 
(the source of the smoking materials and/or alleged 
encouragement from military authorities being irrelevant) and 
the currently claimed disorders.  

In conclusion, the veteran has failed to provide any 
competent medical evidence relating either his COPD or 
atherosclerotic vascular disease to the use of tobacco during 
service.  Accordingly, service connection on a direct basis 
is not warranted.  As for secondary service connection, there 
is no medical evidence of a nexus between the claimed in-
service nicotine dependence and his claimed disorders.  The 
above-discussed private medical opinion from Dr. Andrews 
dated in August 1993 does not establish that the veteran's 
COPD or vascular arteriosclerotic disease was related to the 
use of tobacco during service, nor is the opinion noted to 
have 

included consideration of the possible effect of smoking both 
before and after service.  To this, it is noted that the 
veteran has indicated that he smoked 2 packs of cigarettes 
per day from 1950, seven years after his service separation, 
to 1980.  

Furthermore, the veteran was never diagnosed with nicotine 
dependency in the decades following service when he continued 
to smoke.  The Board cannot rely solely on the veteran's own 
testimony because evidence of a medical nexus cannot be 
established by lay testimony.  Brewer v. West, 11 Vet. 
App. 228 (1998); Espiritu, supra.  This is true as well for 
the reliance on the additional above-discussed lay testimony, 
to include the statement submitted from the veteran's 
granddaughter, a "registered technologist."  She is not 
qualified to offer a medical diagnosis.

Therefore, as the veteran has not submitted competent medical 
evidence of a nexus between his claimed disorders as noted on 
the title page of this decision and his period of active 
service, and, specifically, to smoking during service, his 
claim must be denied as not well grounded.  Epps, 126 F.3d at 
1467-68.  As detailed above, the relevant caselaw requires 
that the "link" must be satisfied by competent medical 
evidence.  In this case, unfortunately, there is none. 

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and an explanation as to why his current attempt fails.



ORDER

As a well-grounded claim has not been submitted, service 
connection for chronic obstructive pulmonary disease and 
atherosclerotic vascular disease due to smoking is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

